DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuishi (US 5,879,451).
Mizuishi teaches a roller guide assembly for use in lifting a seed coupled 3 to a cable 1, the roller guide assembly comprising: a mounting plate 12 having a throughhole 12a; a shaft 13 coupled to the mounting plate such that the shaft is movable relative to the mounting plate in a direction that is generally perpendicular to a central axis of the shaft; and a roller guide 10 rotationally coupled about the shaft and generally positioned 12a of the mounting plate such that at least a portion of the roller guide extends out of the throughhole (See col 3, ln 30 to col 4, ln 55; Figs 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuishi (US 5,879,451) as applied to claims 21 above, and further in view of Shiraishi (US 6,217,648).
Mizuishi teaches all of the limitations of claim 27, as discussed above, except the roller guide includes a generally cylindrical body, a first wheel portion positioned about a first end of the generally cylindrical body, and a second wheel portion positioned about a second opposing end of the generally cylindrical body, and wherein the first wheel portion has an outer side-surface, an inner side-surface, and a perimeter surface, and the second wheel portion has an outer side-surface, an inner side-surface, and a perimeter surface, at least a portion of the inner side-surface of the first wheel portion being outwardly tapered from the perimeter surface of the first wheel portion towards the generally cylindrical body and at least a portion of the inner side-surface of the second wheel portion being outwardly tapered from the perimeter surface of the second wheel portion towards the generally cylindrical body. Mizuishi teaches a guide pulley 10 which is depicted to have two wheel portions (See Fig 1), however does not explicitly teach the claimed first and second wheel portions.
12a or 12b) includes a generally cylindrical body, a first wheel portion positioned about a first end of the generally cylindrical body, and a second wheel portion positioned about a second opposing end of the generally cylindrical body, and wherein the first wheel portion has an outer side-surface, an inner side-surface, and a perimeter surface, and the second wheel portion has an outer side-surface, an inner side-surface, and a perimeter surface, at least a portion of the inner side-surface of the first wheel portion being outwardly tapered from the perimeter surface of the first wheel portion towards the generally cylindrical body and at least a portion of the inner side-surface of the second wheel portion being outwardly tapered from the perimeter surface of the second wheel portion towards the generally cylindrical body (See Figs 4-7; col 5, ln 1-67 and col 6, ln 1-67). Shiraishi also teaches the pulley has wire engaging portions 17b-1 and 17b-2 (Fig 5, col 5, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mizuishi by using a pulley (guide roller) having a generally cylindrical body, a first wheel portion positioned about a first end of the generally cylindrical body, and a second wheel portion positioned about a second opposing end of the generally cylindrical body, and wherein the first wheel portion has an outer side-surface, an inner side-surface, and a perimeter surface, and the second wheel portion has an outer side-surface, an inner side-surface, and a perimeter surface, at least a portion of the inner side-surface of the first wheel portion being outwardly tapered from the perimeter surface of the first wheel portion towards the generally cylindrical body and at least a portion of the inner side-surface of the second wheel portion being outwardly tapered .

Allowable Subject Matter
Claims 1, 2, 4, 5, 6, 7, 12, 13, 14, 17-20, and 30-33 are allowed.

Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Schulmann et al (US 5,766,348). Referring to claim 1, Schulmann et al teaches crystal pulling/lifting system comprising a drum having a helical groove 29 on the exterior surface of the drum 15 and a roller guiding element 30 is located on the winding drum (Fig 2). The prior art does not teach, suggest or provide any rationale for a floating roller guide assembly including: a mounting plate coupled to the lift housing and having a throughhole; a floating shaft coupled to the mounting plate such that the floating shaft is movable relative to the mounting plate in a direction that is generally perpendicular to a central axis of the floating shaft; and a floating roller guide rotationally coupled about the floating shaft and generally positioned within the throughhole of the mounting plate such that at least a portion of the floating roller guide is configured to engage at least a portion of the helical groove of the drum. Referring to claim 30, 

The following is a statement of reasons for the indication of allowable subject matter:  Referring to claim 26, the Schulmann et al teaches a roller guide assembly. Mizuishi et al (US 5,106,593) teaches an eccentric member 132 (spring) having a main body and a cylindrical post (Fig 7). The prior art does not teach, suggest or provide any rationale for the roller guide assembly further comprising an eccentric member, the eccentric member having a main body, a first generally cylindrical post extending from a first surface of the main body, and a second generally cylindrical post extending from a second opposing surface of the main body, a central axis of the first generally cylindrical post being offset from a central axis of the second generally cylindrical post.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsuoka et al (4,916,955) teaches a pulley guide and a thru hole in a supporting plate (Fig 2).
Korb et al (US 5,582,642) teaches a wire positioning apparatus comprising a guide bushing and compression springs and screws (Figs 8-10; col 8-10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714